OPINION — AG — **** NEIGHBORHOOD FACILITY BUILDINGS — OPERATION BY BOARD OF EDUCATION **** (1) THE BOARD OF EDUCATION CAN LEGALLY OWN AND OPERATE A NEIGHBORHOOD FACILITY BUILDING IF THE BOARD DEEMS SUCH OPERATION TO BE IN THE FURTHERANCE OF A COMPLETE PUBLIC SCHOOL SYSTEM SUITED TO THE NEEDS OF THE SCHOOL DISTRICT. (2) SCHOOL BOARDS ARE EMPOWERED TO ISSUE BONDS AS PROVIDED IN 70 Ohio St. 1961 15-1 [70-15-1] FOR NEIGHBORHOOD FACILITY BUILDINGS. (3) THE USE OF GENERAL FUNDS OR CAPITAL OUTLAYS AS PROVIDED IN 70 Ohio St. 1961 1-19 [70-1-19], MAY BE USED FOR NEIGHBORHOOD FACILITY BUILDING. (4) BUILDING FUNDS PROVIDED IN 70 Ohio St. 1961 1-20 [70-1-20], MAY BE USED TO ERECT NEIGHBORHOOD FACILITY BUILDINGS IF THE SCHOOL BOARD DEEMS NECESSARY. CITE: 70 Ohio St. 1970 Supp. 4-22 [70-4-22], OPINION NO. 70-301, OPINION NO. 66-342 (PAUL C. DUNCAN)